Citation Nr: 0821528	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and D.B.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from February 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A copy of the 
hearing transcript is of record.


FINDING OF FACT

There is no evidence of penile deformity associated with the 
veteran's service-connected erectile dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.31, 
4.115b Diagnostic Code (DC) 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background and Analysis

The veteran's erectile dysfunction has been rated 
noncompensably disabling under DC 7522.  Under this 
diagnostic code, a 20 percent rating is warranted for penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b 
(2007).  

Review of the claims file clearly shows that veteran has an 
erectile dysfunction secondary to service-connected diabetes 
mellitus.  However, this alone, without related deformity of 
the penis is insufficient for the granting of a compensable 
evaluation under DC 7522.  

The pertinent record is minimal and notably negative for any 
evidence documenting complaints, findings, or diagnosis 
pertaining to penile deformity.  During VA examination in 
November 2005 the veteran reported that he was unable to 
achieve an erection at all.  There was no history of trauma 
in that area.  Rather he stated that his erectile dysfunction 
had occurred gradually and was not the result of any 
medications that he began.  He denied bowel or bladder 
incontinence.  Other evidence, contained in private treatment 
reports, shows examination of the genitals was normal with no 
lesions, cysts, edema, discharge or rash.  During a May 2008 
Travel Board hearing, the veteran testified that he could not 
achieve an erection at all and was unable to treat his 
erectile dysfunction with medications because of his other 
medical conditions.  He did not indicate any deformity.  As 
the veteran does not meet the minimal criteria for a 
compensable evaluation under this provision, a noncompensable 
evaluation is assigned.  See 38 C.F.R. § 4.31.

The Board can find no other diagnostic code that would be 
more appropriate in rating the veteran's disability.  There 
is no evidence that he has undergone removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under DCs 7520 or 7521, 
respectively.  Therefore, DC 7522 is most appropriate to rate 
this disability.

Because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for erectile dysfunction.  
Furthermore, the claims file shows he has also been awarded 
special monthly compensation due to loss of use of a creative 
organ.  So the fact that he has erectile dysfunction has, to 
a large extent, already been taken into account.  In any 
case, a compensable rating is not warranted under DC 7522.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In an October 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  This letter pre-dated 
the RO's January 2005 rating decision, which granted service 
connection for erectile dysfunction.  See also VCAA letter 
dated in dated in March 2006.  

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the Court has concluded that, where 
service connection has been granted and an initial disability 
rating and effective have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a), notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  This increased rating 
claim is such an appeal.  Dingess v. Nicholson, 19 Vet. App. 
473, 490-1; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  ).  In line with the above reasoning, Vazquez-Flores 
v. Peake (dealing with providing additional notice in cases 
of increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection.  In 
addition, to whatever extent that Dingess requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds that the duty to notify has 
been fulfilled and that there has been no prejudice to the 
veteran in proceeding with the present decision.  Since the 
claim is being denied, such other issues are moot.

In this case, the veteran was also provided opportunities to 
submit additional evidence.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's STRs, post-service 
treatment reports, and VA examinations are of record.  

At this time, the Board acknowledges that the veteran was not 
examined for the specific purpose of addressing his erectile 
dysfunction; however, given the facts of this case a VA 
examination is not required.  In this case, the only symptom 
attributable to the service-connected erectile dysfunction is 
simply the erectile dysfunction and this alone without 
related deformity of the penis is insufficient for the 
granting of a compensable evaluation under DC 7522.  The 
Board emphasizes that the medical evidence is entirely silent 
as to deformity.  Therefore, under the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See, Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


